419 F.2d 394
72 L.R.R.M. (BNA) 2880
NATIONAL LABOR RELATIONS BOARD, Appellee,v.CONE MILLS CORPORATION, Union Bleachery Division, Appellant.NATIONAL LABOR RELATIONS BOARD, Appellee,v.James G. BRENNAN, Olin Mann, Bruce Bayne, Bruce Turner,Marguerite Cantrell, Robert Martin, Jr., and Thomas HenryMcBee Each as Employees of Cone MillsCorporation, UnionBleachery Division, for Themselves and All OthersSimilarlySituated,Appellants.
Nos. 12788, 12789.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1969.Decided Dec. 1, 1969.

James J. Baldwin, Greenville, S.C.  (Thompson, Ogletree & Haynsworth, Greenville, S.C., on brief), for appellant Cone Mills Corporation.
Mitchell Strickler, Atty., National Labor Relations Board (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Solomon I. Hirsh and Leon M. Kestenbaum, Attys., National Labor Relations Board, on brief), for appellee.
Albert Q. Taylor, Jr., Greenville, S.C.  (Wesley M. Walker, Greenville, S.C., on brief), for intervenors.
Before WINTER and BUTZNER, Circuit Judges, and WIDENER, District judge.
PER CURIAM:


1
The district court granted the Board's application for enforcement of a subpoena duces tecum directed to the company to require it to furnish a list of the names and addresses of all employees eligible to vote in a representation election ordered to be held by the Board.  Admittedly the list would be made available to the union seeking certification in accordance with the election rule announced in Excelsior Underwear, Inc., 156 N.L.R.B. 1236 (1966).


2
We find that asserted grounds of appeal lacking in merit.  We affirm on the authority of NLBR v. Wyman-Gordon Co., 394 U.S. 759, 89 S. Ct. 1426, 22 L. Ed. 2d 709 (1969), and NLRB v. J. P. Stevens & Co., 409 F.2d 1207 (4 Cir. 1969).


3
Affirmed.